Exhibit 10.16

KEY EXECUTIVE EMPLOYMENT AGREEMENT

This Key Executive Employment Agreement (“Agreement”) is entered into and is
effective as of January 1, 2018, between Impac Mortgage Holdings, Inc. (“IMH”),
a Maryland corporation, Impac Mortgage Corp., a California corporation (jointly
referred to as “Employer”) and Joseph R. Tomkinson (“Employee”) on the following
terms and conditions.

WHEREAS, Employer engages in the business of providing residential mortgages to
individuals;

WHEREAS Employee desires to become employed by Employer as Chief Executive
Officer of Employer and its related subsidiaries (Employee is also the Chairman
of the Board of Directors of IMH) on the terms and conditions set forth in this
Agreement; and

WHEREAS Employer desires the services of Employee in order to obtain his
specialized experience, abilities, and knowledge and is therefore willing to
engage his services on the terms and conditions set forth below.

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement and for other valuable consideration, receipt of
which is hereby acknowledged, it is agreed as follows:

1. Term of Employment.

The term of Employee under this Agreement shall begin on January 1, 2018 and end
on December 31, 2018 (the “Initial Term”) and does not extend automatically. The
Term, together with any early terminations as provided for herein or extensions
agreed to in writing by an amendment signed by Employer and Employee, is
hereinafter referred to as the “Term.” Employee or Employer shall have the
option, at any time, to terminate Employee’s employment hereunder by giving at
least 90 days written notice to the other party. If such notice is given then it
shall be effective on the latter of 90 days or the date set forth in such notice
if that date is longer than 90 days and that shall then be deemed to be the end
of the Term as defined herein and may also hereafter be called an “Early
Termination” but nonetheless shall serve as the end of the Term hereunder.

2. Place of Employment.

Unless the parties agree otherwise in writing, during the Term, Employee shall
perform the services he is required to perform under this Agreement at
Employer’s offices, located in or around Orange County, California, provided,
however, that Employer may from time to time require Employee to travel
temporarily to other locations on Employer’s business.

3. Duties.

a. Employer shall employ Employee as the Chief Executive Officer of Employer and
its related subsidiaries, and Employee shall perform such duties as customarily
required of such a position, as identified in Exhibit A to this agreement.
Employee will report to the Board of Directors of Impac Mortgage Holdings, Inc.
(“IMH”).



1

--------------------------------------------------------------------------------

 



b. The employment relationship between the parties shall be governed by the
general employment policies and practices of Employer, as they may be amended
from time to time, including but not limited to those relating to protecting
confidential information and assignment of inventions and those pertaining to
legal compliance and business ethics, provided, however, that when the terms of
this Agreement differ from or conflict with Employer’s general employment
policies or practices, this Agreement shall control.

4. Outside Business Activities.

Subject to the terms and conditions set forth in this Agreement, Employer agrees
to employ Employee as the Chief Executive Officer of Employer and its
subsidiaries, and Employee hereby accepts this employment. During the Term,
Employee shall devote his full-time and best efforts to performing his duties to
Employer’s business and affairs.

5. Time and Effort Required.

During the Term, Employee shall devote such time, interest, and effort to the
performance of this Agreement as may, in the view of Employer, be fairly and
reasonably necessary.

6. Competitive Activities.

During the Term, Employee shall not, directly or indirectly, whether as partner,
employee, creditor, shareholder, or otherwise, promote, participate, or engage
in any activity or other business competitive with Employer’s business unless
expressly consented to by Employer in writing.

7. Base Salary.

Employee shall receive for services rendered an annual base salary of
$650,000.00 payable on a semi-monthly basis in accordance with Employer’s normal
payroll practices, subject to all applicable tax withholdings and other
authorized deductions, this Salary shall be effective as of January 1, 2018.

8. Incentive Compensation.

In addition to the base salary, Employer will be eligible to receive the
following Incentive Compensation, subject to all applicable tax withholdings and
other authorized deductions, and also subject to the approval of the Board Of
Directors of IMH Compensation Committee:

a. Bonus . Employee will be eligible for a bonus at the end of the Term (whether
the Initial Term or at the Early Termination as allowed for herein) or annually
in an amount which is to be set at the discretion of the IMH Board of Directors
upon a recommendation of the IMH Compensation Committee based upon certain
criteria being achieved by the end of the Term.

The Bonus shall be in the sole discretion of the IMH Board of Directors upon a
recommendation of the IMH Compensation Committee. The determination as to each
Bonus

2

--------------------------------------------------------------------------------

 



shall be completed as soon as possible after the end of each Term (whether the
initial Term or at the Early Termination as provided for herein), but in no
event greater than 45 days after such Term. The Bonus may be payable in cash’
stock, or stock equivalents, in the sole discretion of the Compensation
Committee of the Board of Directors of IMH upon a recommendation of the
Compensation Committee.

9. Stock Options.

a. Employee will be eligible to participate in the stock option program of
Employer, Impac Mortgage Holdings, Inc. (“Parent Company”). Grants under this
program are typically made annually and are up to the complete discretion of the
Board of Directors of the Parent Company.

b. The terms and conditions of the stock options are subject to the standard
terms and conditions of the plan under which the stock options are issued to
other Company employees. If a conflict arises between this Agreement and any
such option agreement or plan, the option agreement and plan shall govern.

10. Additional Benefits.

During the Term, Employee shall be entitled to receive all other benefits of
employment generally available to Employer’s other employees when and as he
becomes eligible for them, including, medical, dental, life, and disability
insurance benefits.

Employer reserves the right to modify, suspend, or discontinue any and all of
the above benefit plans, policies, and practices at any time without notice to
or recourse by Employee, as long as such action is taken generally with respect
to other similarly situated persons and does not single out Employee.

11. Vacation.

Employee shall be entitled to five (5) weeks of paid vacation in accordance with
Employer’s policies and practices in effect with respect to Employer’s other
employees. The days selected for Employee’s vacation shall be mutually agreeable
to Employer and Employee so that Employer’s business operations will not be
unduly interrupted.

12. Expense Reimbursement.

During the Term, Employer shall reimburse Employee promptly for reasonable and
necessary business expenses made and substantiated in accordance with applicable
law and the policies and procedures established from time to time by Employer
with respect to Employer’s other employees. Employer shall furnish Employee with
reasonable office space, assistance, and facilities.

13. Ownership of Intangibles and Confidential Proprietary Information
Obligations.



3

--------------------------------------------------------------------------------

 



Simultaneously with executing this Agreement, Employee agrees to execute the
Employer’s Confidentiality, Non-Disclosure, and Non-Recruiting Agreement and
Employee Assignment of Interest in Inventions Agreement.

14. Indemnification by Employer.

Employer shall, to the maximum extent permitted by law, indemnify and hold
Employee harmless for any acts or decisions made in good faith while performing
services for Employer. Employer may pay, subject to its discretion in the
circumstances, and consistent with any legal, limitations choose to advance, all
expenses, including reasonable attorney fees and costs of court- approved
settlements, actually and necessarily incurred by Employee in connection with
the defense of any action, suit, or proceeding and in connection with any appeal
that has been brought against Employee by reason of his service as an officer or
agent of Employer, with the exception of any action brought against Employee by
Employer.

15. Termination of Employment; Termination Date.

The date on which Employee’s employment is deemed to have ceased, as defined
herein for any reason (whether Early Termination or not, is referred to as the
“Termination Date.”

16. Termination Payments.

a. If Employee’s employment is terminated Employee shall receive payment for all
accrued salary, vacation time, and benefits under benefit plans of Employer
through the Termination Date. Except as otherwise stated in this Agreement,
provided that Employee executes a general release in favor of Employer in a form
acceptable to Employer, Employer shall also pay to Employee as severance pay the
amount of $300,000.00 per year for 3 years ( payable in equal semi monthly
installments over the following 36 months) less applicable tax withholdings and
other authorized deductions. Employer shall also provide medical coverage to
Employee for the following 48 months with coverage the same as offered to
Employer’s other Employees. If Employee elects to continue this coverage after
the end of the Term then Employer shall pay the COBRA premiums necessary to
continue Employee’s medical insurance coverage in effect for Employee and his
eligible dependents for a total of up to 48 more months. These COBRA payments
will be paid by Employer in accordance with Employer’s normal payroll practices
and procedures. Employer will also pay to Employee an amount equal to 40% of
each monthly payment to cover Employee’s tax liability for this benefit. If
COBRA is not available to Employee or Employee elects to not take the COBRA
coverage then Employer shall pay to Employee an amount equal to the amount paid
by Employee for alternative or supplemental medical insurance coverage up to
$1,386.15 per month for the same time period plus the additional 40% for each
such payment.

b. If Employee’s employment is terminated under this Section Employee shall also
be entitled to make use of Secretarial services of Kathie Cain, (if her
employment with Employer continues), for a reasonable number of hours
(anticipated to be approximately 8 hours per week), for up to 2 years after the
end of the Term (whether it is the Initial Term or Early Termination as provided
for herein),



4

--------------------------------------------------------------------------------

 



c. After the Termination Date, Employer shall not pay to Employee any other
compensation or payment of any kind. Except as otherwise provided in this
Section, all other benefits provided by Employer to Employee under this
Agreement or otherwise shall cease as of the Termination Date.

17. Termination for Cause by Employer.

a. Termination; Payment of Accrued Salary, Unused Vacation Time and Benefits.
The Board of Directors may terminate Employee’s employment with Employer at any
time for Cause (as defined below), provided, however, that (i) Employer shall
give written notice specifying the circumstances upon which a determination of
Cause has been made, and (ii) Employee shall have a 60-day period to cure such
circumstances. The Board may proceed with a termination pursuant to this Section
in the event the Employee does not cure the specified circumstances within the
60- day period. In that Event Employee shall not be entitled to a 60-day cure
period in the event the determination of Cause is under provisions 17b (2), (3)
or (5). Employee shall receive payment for all accrued salary, unused vacation
time, and benefits under Employer’s benefit plans through the Termination Date,
which for purposes of this Section shall be the date on which notice of
termination is given. Employer shall have no further obligation to pay any
compensation of any kind (including, without limitation, any incentive
compensation or portion of incentive compensation that otherwise may have become
due and payable to Employee with respect to the year in which such Termination
Date occurs, which for purposes of this Agreement shall, be the date specified
in Employer’s notice) or severance payment of any kind or to make any payment in
lieu of notice. All benefits provided by Employer to Employee under this
Agreement or otherwise shall cease on the Termination Date.

b. Definition of Cause. “Cause” means the occurrence or existence of any of the
following with respect to Employee, as determined by Employer: (1) a material
breach by Employee of the terms of the Employer’s policies; (2) any act of
dishonesty, misappropriation, embezzlement, fraud, or similar conduct by
Employee involving Employer or its affiliates; (3) the conviction or the plea of
nolo contendere or the equivalent in respect of a felony; (4) any damage of a
material nature to any property of Employer or any of its affiliates caused by
Employee’s willful or grossly negligent conduct; (5) the repeated
nonprescription use of any controlled substance or the repeated use of alcohol
or any other noncontrolled substance that, in any case described in this clause,
Employer reasonably determines renders Employee unfit to serve as an officer or
employee of Employer or its affiliates; (6) failure by Employee to comply with
Employer’s reasonable instructions; or (7) conduct by Employee that in the good
faith determination of the Board of Directors demonstrates unfitness to serve as
an officer or employee of Employer or its affiliates, including, without
limitation, a finding by the Board of Directors or any regulatory authority that
Employee engaged in acts of employee harassment, violated Employer’s policies on
ethics, workplace behavior, or legal compliance, or violated a material law or
regulation applicable to the business of Employer or any of its operating
subsidiaries.

18. Termination on Death.

If Employee dies before the term of this Agreement expires, Employer shall pay
to Employee’s estate the accrued portion of Employee’s salary and vacation time
and benefits that

5

--------------------------------------------------------------------------------

 



Employee is then entitled to receive under Employer’s benefit plans through the
Termination Date (which for purposes of this Section 17 shall be the date of
Employee’s death), less standard withholdings for tax and Social Security
purposes. Employer shall have no obligation to make any other payment, including
severance or other compensation, of any kind (including, without limitation, any
bonus or portion of a bonus that may otherwise have become due and payable to
Employee with respect to the year in which the Termination Date occurs), All
other benefits provided by Employer to Employee under this Agreement or
otherwise shall cease on the Termination Date.

19. Employer’s Right to Assign Agreement.

In the event of a merger in which Employer is not the surviving entity, or of a
sale of all or substantially all of Employer’s assets, Employer may, at its sole
option, assign this Agreement and ail rights and obligations under it to any
business entity that succeeds to all or substantially all of the Employer’s
business through that merger or sale of assets.

20. Duty of Cooperation After Termination.

Employee agrees to cooperate with Employer, during the term of this Agreement
and 180 days thereafter (including following Employee’s termination of
employment for any reason), by being reasonably available to testify at the
request of Employer or any subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist Employer, or any subsidiary or affiliate, in any such action, suit, or
proceeding by providing information and meeting and consulting with Employer, or
representatives of or counsel to Employer, or any subsidiary or affiliate, as
reasonably requested. Employer agrees to reimburse Employee for all expenses
actually incurred in connection with Employee’s provision of testimony or
assistance (including attorney fees incurred in connection therewith) on
submission of appropriate documentation to Employer.

21. Dispute Resolution and Binding Arbitration.

a. Employee and Employer agree that any dispute that arises out of or relates to
Employee’s employment relationship with Employer, the termination of that
employment relationship, or the validity, enforceability, or breach of this
Agreement (including this Section 25) shall be submitted to binding arbitration
in accordance with the Federal Arbitration Act, not the California Arbitration
Act. For the purposes of this Section 25, “Employer” includes any of its
affiliates, successors, subsidiaries, or parent companies and any present or
former officer, director, employee, agent, attorney, or insurer of Employer.
Nothing in this Section 25 shall prevent Employee from filing or maintaining a
claim for workers’ compensation, state disability insurance, or unemployment
insurance benefits, and nothing in this Section 25 shall be construed to prevent
or excuse Employee or Employer from using existing internal procedures for the
resolution of complaints. Employee may bring claims before administrative
agencies when the law permits the agency to adjudicate those claims, even when
there is an agreement to arbitrate; examples include claims or charges with the
United States Equal Employment Opportunity Commission (or comparable state
agency), the National Labor Relations Board, the U.S. Department of Labor, or
the Office of Federal Contract Compliance

6

--------------------------------------------------------------------------------

 



Programs. Nothing in this Section 20 shall require arbitration of disputes that
are excluded from coverage by this Section 20 or by law.

b. Employer and Employee agree that any dispute in arbitration will be brought
on an individual basis only, and not on a class, collective, or representative
basis on behalf of others (this agreement to be referred to hereafter as the
Class Action Waiver). The Class Action Waiver does not apply to any claim that
Employee brings on behalf of both himself or herself and others under the
California Private Attorneys General Act of 2004.

c. Employee will not be subject to any retaliation or discrimination if Employee
seeks to challenge this arbitration provision or participate in a class,
collective, or representative action in any forum, but Employer may lawfully
seek enforcement of this Agreement under the Federal Arbitration Act and seek
dismissal of any class, collective, or representative actions or claims to the
fullest extent allowed by law.

d. The parties each expressly waive the right to a jury trial and agree that the
arbitrator’s award shall be final and binding on the parties, provided that any
award shall be reviewable by a court of law to the fullest extent allowed by
law, including for any error of law by the arbitrator. The arbitrator shall have
discretion to award monetary and other damages, or to award no damages, and to
fashion any other relief that the arbitrator considers appropriate, but only to
the extent consistent with law. The parties expressly agree that the arbitrator
shall have discretion to award the prevailing party reasonable costs and
attorney fees incurred in bringing or defending an action under this Section 25,
to the fullest extent allowed by law at the time the arbitration commences.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.

e. Employer agrees to pay all costs and expenses unique to arbitration,
including the arbitrator’s fees.

22. Integration.

This Agreement contains the entire agreement between the parties and supersedes
all prior or contemporaneous oral and written agreements, understandings,
commitments, and practices between them, including all prior employment
agreements, whether or not fully performed by Employee before the date of this
Agreement. Without limiting the generality of the foregoing, except as provided
in this Agreement, all understandings and agreements, written or oral, relating
to Employee’s employment by Employer or Employer’s payment of any compensation
or provision of any benefit in connection therewith or otherwise are hereby
terminated and shall be of no future force or effect. Employee represents and
warrants that Employee is not relying on any representations made before or
outside of this Agreement. No oral modifications, express or implied, may alter
or vary the terms of this Agreement, No amendments to this Agreement may be made
except by a writing signed by the CEO or President of Employer, and Employee. No
employee is authorized to alter or vary the terms of this Agreement except by
written agreement by the CEO or President of Employer. Any representations
contrary to this Agreement, express or implied, written or oral, made after the
date of this Agreement are hereby disclaimed.



7

--------------------------------------------------------------------------------

 



23. Choice of Law.

This agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California, without giving effect to the conflict
of laws provisions thereof, with the exception of any claims that may be
governed by federal law, such as claims governed by the Federal Arbitration Act
or the Employee Retirement Income Security Act.

24. Notices.

Any notice to Employer required or permitted under this Agreement shall be given
in writing to Employer, either by personal delivery (including personal,
delivery by e-mail) or by registered or certified mail, postage prepaid,
addressed to the CEO or President at Employer’s then principal place of
business. Any such notice to Employee shall be given in a like manner and, if
mailed, shall be addressed to Employee at his home address then shown in
Employer’s files. For the purpose of determining compliance with any time limit
in this Agreement, a notice shall be deemed to have been duly given (a) on the
date of delivery, if delivered personally to the party to whom notice is to be
given, or (b) on the third business day after mailing, if mailed to the party to
whom the notice is to be given in the manner provided in this Section 28.

25. Severability.

If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances. If the Class Action Waiver in Section 29 is deemed to be
unenforceable, then Employer and Employee agree that this Agreement is otherwise
silent as to any party’s ability to bring a class, collective, or representative
action in arbitration.

26. Employee’s Representations.

Employee represents and warrants that he is not restricted, contractually or
otherwise, from entering into this Agreement. Employee also warrants that he
will not use or disclose any of his former employers’ trade secrets,
confidential information or proprietary information in the course of his
employment by Employer.

27. Counterparts.

This Agreement may be executed on separate copies, any one of which need not
contain signatures of more than one party but all of which taken together shall
constitute one and the same Agreement.

28. Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Employee and Employer and their respective successors and
assigns, except that Employee may not assign any of his rights or duties under
this Agreement without Employer’s prior written consent.



8

--------------------------------------------------------------------------------

 



29. Attorney Fees.

If any legal proceeding is necessary to enforce or interpret the terms of this
Agreement or to recover damages for breach of this Agreement, the prevailing
party shall be entitled to reasonable attorney fees as well as reasonable costs
and disbursements (including expert witness fees), in addition to any other
relief to which the prevailing party may be entitled.

30. Amendments.

No amendments or other modifications to this Agreement may be made except by a
writing signed by both parties.

31. No Third Party Rights Conferred.

Nothing in this Agreement, express or implied, is intended to confer on any
third person any rights or remedies under or because of this Agreement. There
are no third party beneficiaries of this Agreement.

32. IMH Board Seat.

Upon the Termination of Employees employment hereunder, at Employee’s option, he
may continue to hold his seat on the IMH Board of Directors until his then term
ends. For that period he will be entitled to be compensated as a Director in the
same amount that other independent Directors are compensated, for that time.

Executed by the parties on February 15, 2018, at Irvine, California to be
effective on the date first above written.

/s/  Joseph R. Tomkinson
Joseph R. Tomkinson

Impac Mortgage Corp., a California corporation Impac Mortgage Holdings, Inc. A
Maryland corporation

By: /s/ Ron Morrison
Name: Ron Morrison
Its: EVP

 

 



9

--------------------------------------------------------------------------------

 

Exhibit 10.16

EXHIBIT A TO KEY EXECUTIVE EMPLOYMENT AGREEMENT

 

 



 

--------------------------------------------------------------------------------

 

Exhibit 10.16

EXHIBIT A

JOB DESCRIPTION AND RELATED ENTITIES

Direct, administer and coordinate the activities of the Organization in support
of policies, goals and objectives established by the Chief Executive Officer and
the Board by performing the following duties personally or through subordinate
managers. For purposes, of this Exhibit A, “Organization” means the Employer and
any affiliates or related entities of Employer for whom Executive is requested,
to provide services pursuant to the Agreement. Guide and direct management in
the development, strategy, growth, production, expansion into new geographic
areas,, promotion, and the financial aspects of the Organization’s products and
services. Direct the preparation of short-term and long-range plans and budgets
based on broad corporate goals and growth objectives. Oversee executives who
direct department activities that implement, the Organization’s policies. Create
the structure and processes necessary to manage the Organization’s current
activities and its projected growth. Implement programs that meet the
Organization’s goals and objectives. Maintain, a sound plan of corporate
Organization, establishing policies to ensure adequate management development
and to provide for capable management succession. Develop and install procedures
and controls to promote communication and adequate information flow within the
Organization, Establish operating, policies consistent with the Chief Executive
Officer’s broad policies and objectives and ensure their execution. Evaluate the
results of overall operations regularly and systematically and. reports these
results to the Chief Executive Officer and the Board. Define responsibilities,
authorities and accountability of all direct subordinates and manage compliance
with. same. Monitor all Organization activities and. operations for compliance
with local, state and federal regulations and. laws governing business
operations, and implement and oversee programs designed to ensure such
compliance. Manage a staff of employees including but not limited to insuring
compensation structures within the Division are appropriate. Perform supervisory
duties To include hiring, corrective action, performance appraisals, salary
reviews, counseling, work scheduling, training and budgeting, Executive’s
responsibilities do not Include those of an advertising spokesperson, appearing
in commercials or other media or materials distributed to the public. Employer
will not publish Executive’s image or likeness without Executive’s consent.

Executive acknowledges and understands that Executive may be requested by
Employer to devote some or all of Executive’s time and effort during the term of
employment pursuant to the Agreement to the businesses of Employer’s affiliates
or related entities pursuant to certain agreements between and among Employer
and such affiliates or related entities.

Executive understands and acknowledges that Executive’s obligations under the
Agreement, including Executive’s duties under the Proprietary Rights and
Inventions Agreement entered into, shall apply and extend to Executive’s
knowledge of the business of Employer’s affiliates or related entities and any
trade secret or other confidential or proprietary information relating to same.

 

--------------------------------------------------------------------------------